DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-10, 12-18, 22-24, and 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al (US 2014/0073888) (“Sethi”) in view of Thai (US 2015/0230774) and further in view of Hu (US 2015/0133798).
Regarding Claim 1, while Sethi teaches a method (Abstract) comprising: 
receiving, by processing circuitry, a blood pressure signal indicative of an acquisition blood pressure of a patient at an acquisition site and an oxygen saturation signal indicative of an oxygen saturation of the patient (Abstract, controller / processing circuitry receives blood pressure and oxygen saturation, [0011] from an acquisition site); 
determining, by the processing circuitry, a value indicative of the autoregulation status of the patient based on the blood pressure value and the oxygen saturation signal (Abstract, “The autoregulation status signal is based, at least in part, on a relationship between the measured blood pressure and the measured oxygen saturation.”); and 
providing, by the processing circuitry, a signal indicative of the autoregulation status of the patient to an output device ([0017]),
	Sethi fails to teach
determining, by the processing circuitry, an altered blood pressure value indicative of a reference blood pressure of the patient at a reference site based on the blood pressure signal, wherein the reference site is a femoral artery or in a brain of the patient; and 
determining autoregulation with the altered blood pressure value. 
	However Thai teaches a method of non-invasive monitoring of blood pressure (Abstract) wherein an altered blood pressure value indicative of a reference blood pressure of the patient at a reference site may be determined ([0010] reference site is carotid artery, from measured distal limb blood pressure as acquisition site, [0018] steps for altering can be applied to both carotid and middle cerebral artery). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alter the blood pressure of Sethi to reflect carotid or middle cerebral artery as taught by Thai as autoregulation specifically attempts to balance blood flow and blood pressure at the brain (Sethi: [0002]).
Yet their combined efforts fail to teach determining an altered blood pressure value indicative of an unmeasured reference blood pressure value of the patient.
However Hu teaches a brain pressure estimation technique (Abstract) where an unmeasured reference brain pressure is determined by altering a measured blood pressure value ([0093]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the alteration in Thai without continuing to measure cerebral pressure for the determination of an altered blood pressure as Hu teaches that the mapping of acquisition blood pressure to brain pressure should enable a purely noninvasive evaluation of pressure at a future estimation time.
Regarding Claim 2, Sethi, Thai, and Hu teach the method of claim 1, and Thai teaches wherein determining the altered blood pressure value comprises determining the altered blood pressure value based on mapping the acquisition blood pressure to the blood pressure of the patient at the reference site ([0010] “determining a corrected diastolic and systolic blood pressure at the carotid artery as a function of the height difference, wherein 1 centimeter of height is equal to a drop of 0.77 mmHg in pressure; i) correlating the Doppler waveform signal peak of maximum blood flow velocity to the corrected systolic blood pressure and the Doppler waveform signal trough of end diastolic minimum velocity to the corrected diastolic blood pressure; and j) generating calculated systolic and diastolic pressures with an algorithm as a function of the continuously measured Doppler blood flow velocities.”). 
Regarding Claim 3, Sethi, Thai, and Hu teach the method of claim 2, and Sethi further teaches wherein the mapping uses at least one of a physiological model, a population-based model, a neural network algorithm, or a finite element model to associate a first blood pressure of the patient at the acquisition site with a second blood pressure of the patient at the reference site ([0032]-[0033] uses a physiological model that relates blood flow velocities to changes in blood pressure). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to relate the blood pressures of Thai with a physiological model as taught by Thai to accurately reflect how changes in one dataset will affect other (for example, account for hydrostatic differences).
Regarding Claim 4, Sethi, Thai, and Hu teach the method of claim 1, and Thai further teaches wherein determining the altered blood pressure value comprises determining a relationship between the acquisition blood pressure and blood pressure of the patient at the reference site using a physiological model based on a predetermined association between a first blood pressure of the patient at the acquisition site and a second blood pressure of the patient at the reference site ([0032]-[0033] generates a physiological model that relates blood flow velocities to changes in blood pressure). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to relate the blood pressures of Thai with a physiological model as taught by Thai to accurately reflect how changes in one dataset will affect other (for example, account for hydrostatic differences).
Regarding Claim 8, Sethi, Thai, and Hu teach the method of claim 2, and Thai further teaches wherein the mapping accounts for differences in hydrostatic pressure between the acquisition blood pressure of the patient at the acquisition site and the blood pressure of the patient at the reference site (See Claim 2 Rejection, Thai [0010] step h).  
Regarding Claim 9, Sethi, Thai, and Hu teach the method of claim 2, and Thai further teaches wherein the mapping accounts for morphological differences in the waveforms of the acquisition blood pressure of the patient at the acquisition site and the blood pressure of the patient at the reference site (See Claim 2 Rejection, Thai: accounts for difference in waveform from disparate heights of acquisition and reference site).
Regarding Claim 10, Sethi, Thai, and Hu teach the method of claim 1, and Thai further teaches wherein a blood pressure signal comprises a plurality of blood pressure signals, each indicative of a blood pressure of the patient at a respective acquisition site, wherein determining the altered blood pressure value is based on the plurality of blood pressure signals ([0010] continuous, real-time monitoring implies the receiving of a plurality of blood pressure signals). 
Regarding Claim 12, Sethi, Thai, and Hu teach the method of claim 1, and Sethi teaches wherein receiving the blood pressure signal comprises non- invasively measuring the blood pressure of the patient at the acquisition site (See Claim 1 Rejection).   
Regarding Claim 13, Sethi, Thai, and Hu teach the method of claim 1, and Thai teaches wherein the acquisition site comprises at least one of a femoral artery, a radial artery, a dorsalis pedis artery, or a brachial artery of the patient ([0030]), and wherein the reference site is in the brain of the patient (See Claim 1 Rejection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the acquisition site in Sethi as a radial or brachial artery site as taught by Thai as known convenient sites for sampling non-invasive blood pressure. 
Regarding Claim 14, Sethi, Thai, and Hu teach the method of claim 1, and Thai teaches wherein the reference site comprises at least one of the femoral artery or a middle cerebral artery (Abstract, [0018]-[0019] applied to the middle cerebral artery). 

Regarding Claim 15, while Sethi teaches a system (Abstract, Fig. 1) comprising: 
a blood pressure sensor configured to generate a blood pressure signal indicative of an acquisition blood pressure of a patient at an acquisition site ([0026]); 
an oxygen saturation sensor configured to generate an oxygen saturation signal indicative of an oxygen saturation of the patient ([0027]); and
 processing circuitry configured to: 
receive the blood pressure signal from the blood pressure sensor (Abstract, controller / processing circuitry receives blood pressure and oxygen saturation, [0011]);
receive the oxygen saturation signal from the oxygen saturation sensor (Abstract, controller / processing circuitry receives blood pressure and oxygen saturation, [0011]); 
determine a value indicative of the autoregulation status of the patient based on the blood pressure value and the oxygen saturation signal (Abstract, “The autoregulation status signal is based, at least in part, on a relationship between the measured blood pressure and the measured oxygen saturation.”); and 
provide a signal indicative of the autoregulation status of the patient to an output device ([0017]),
	Sethi fails to teach 
determine an altered blood pressure value indicative of a reference blood pressure of the patient at a reference site based on the blood pressure signal, wherein the reference site is a femoral artery or in a brain of the patient; and 
determining autoregulation with the altered blood pressure value.
	However Thai teaches a method of non-invasive monitoring of blood pressure (Abstract) wherein an altered blood pressure value indicative of a reference blood pressure of the patient at a reference site may be determined, wherein the reference site is a femoral artery or in a brain of the patient ([0010] reference site is carotid artery, from measured distal limb blood pressure as acquisition site, [0018] steps for altering can be applied to both carotid and middle cerebral artery).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alter the blood pressure of Sethi to reflect carotid or middle cerebral artery as taught by Thai as autoregulation specifically attempts to balance blood flow and blood pressure at the brain (Sethi: [0002]).
Yet their combined efforts fail to teach determining an altered blood pressure value indicative of an unmeasured reference blood pressure value of the patient.
However Hu teaches a brain pressure estimation technique (Abstract) where an unmeasured reference brain pressure is determined by altering a measured blood pressure value ([0093]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the alteration in Thai without continuing to measure cerebral pressure for the determination of an altered blood pressure as Hu teaches that the mapping of acquisition blood pressure to brain pressure should enable a purely noninvasive evaluation of pressure at a future estimation time.
Regarding Claim 16, Sethi, Thai, and Hu teach the system of claim 15, wherein the processing circuitry is configured to determine the altered blood pressure value by at least determining the altered blood pressure value based on mapping the acquisition blood pressure to blood pressure of the patient at the reference site ([0010] “determining a corrected diastolic and systolic blood pressure at the carotid artery as a function of the height difference, wherein 1 centimeter of height is equal to a drop of 0.77 mmHg in pressure; i) correlating the Doppler waveform signal peak of maximum blood flow velocity to the corrected systolic blood pressure and the Doppler waveform signal trough of end diastolic minimum velocity to the corrected diastolic blood pressure; and j) generating calculated systolic and diastolic pressures with an algorithm as a function of the continuously measured Doppler blood flow velocities.”).
Regarding Claim 17, Sethi, Thai, and Hu teach the system of claim 16, and Sethi further teaches wherein processing circuitry is configured to map the acquisition blood pressure to the blood pressure of the patient at the reference site using at least one of a physiological model, a neural network algorithm, a population-based model, or a finite element model to associate a first blood pressure of the patient at the acquisition site and a second blood pressure of the patient at the reference site ([0032]-[0033] uses a physiological model that relates blood flow velocities to changes in blood pressure). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to relate the blood pressures of Thai with a physiological model as taught by Thai to accurately reflect how changes in one dataset will affect other (for example, account for hydrostatic differences).
Regarding Claim 18, Sethi, Thai, and Hu teach the system of claim 15, and Thai further teaches wherein the processing circuitry is configured to determine the altered blood pressure by at least determining a relationship between the acquisition blood pressure and blood pressure of the patient at the reference site using a physiological model based on a predetermined association between a first blood pressure of the patient at the acquisition site and a second blood pressure of the patient at the reference site ([0032]-[0033] generates a physiological model that relates blood flow velocities to changes in blood pressure). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to relate the blood pressures of Thai with a physiological model as taught by Thai to accurately reflect how changes in one dataset will affect other (for example, account for hydrostatic differences).
Regarding Claim 22, Sethi, Thai, and Hu teach the system of claim 16, and Thai further teaches wherein the mapping accounts for differences in hydrostatic pressure between the acquisition blood pressure of the patient at the acquisition site and the blood pressure of the patient at the reference site (See Claim 16 Rejection, Thai [0010] step h).
Regarding Claim 23, Sethi, Thai, and Hu teach the system of claim 16, and Thai further teaches wherein the mapping accounts for morphological differences in the waveforms of the acquisition blood pressure of the patient at the acquisition site and the blood pressure of the patient at the reference site (See Claim 16 Rejection, Thai: accounts for difference in waveform from disparate heights of acquisition and reference site).
Regarding Claim 24, Sethi, Thai, and Hu teach the system of claim 15, and Thai further teaches wherein the blood pressure signal comprises a plurality of blood pressure signals, each indicative of a blood pressure of the patient at a respective acquisition site, wherein the processing circuitry is configured to determine the altered blood pressure value based on the plurality of blood pressure signals ([0010] continuous, real-time monitoring implies the receiving of a plurality of blood pressure signals).  
Regarding Claim 26, Sethi, Thai, and Hu teach the system of claim 15, and Sethi teaches wherein the blood pressure sensor is configured to non- invasively measure the blood pressure of the patient at the acquisition site to generate the blood pressure signal (See Claim 15 Rejection). 
Regarding Claim 27, Sethi, Thai, and Hu teach the system of claim 15, and Thai teaches the system of claim 15, wherein the acquisition site comprises at least one of a femoral artery, a radial artery, a dorsalis pedis artery, or a brachial artery of the patient ([0030]), and wherein the reference site is in the brain of the patient (See Claim 15 Rejection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the acquisition site in Sethi as a radial or brachial artery site as taught by Thai as known convenient sites for sampling non-invasive blood pressure.
Regarding Claim 28, Sethi, Thai, and Hu teach the system of claim 15, and Sethi teaches wherein the reference site comprises at least one of the femoral artery or a middle cerebral artery (Abstract, [0018]-[0019] applied to the middle cerebral artery).
Regarding Claim 30, Sethi, Thai, and Hu teach the system of claim 23, and Thai further teaches wherein the morphological differences include a shape of a waveform of the blood pressure signal, a systolic upstroke of the waveform, a systolic peak pressure of the waveform, a systolic decline of the waveform, a dicrotic notch of the waveform, a diastolic runoff of the waveform, or an end-diastolic pressure of the waveform (See Claim 23 Rejection, [0010] “determining a corrected diastolic and systolic blood pressure at the carotid artery as a function of the height difference, wherein 1 centimeter of height is equal to a drop of 0.77 mmHg in pressure; i) correlating the Doppler waveform signal peak of maximum blood flow velocity to the corrected systolic blood pressure and the Doppler waveform signal trough of end diastolic minimum velocity to the corrected diastolic blood pressure;” correlates the timing of the peaks in the altered blood pressure values to match that of blood flow at the reference site, thus using a shape of a waveform the blood pressure signal).  
Regarding Claim 31, Sethi, Thai, and Hu teach the system of claim 15, wherein the acquisition site is at a peripheral site of the patient, and the reference site is in the brain of the patient (See Claim 15 Rejection, [0010] reference site is carotid artery, from measured distal limb blood pressure as acquisition site, [0018] steps for altering can be applied to both carotid and middle cerebral artery).
Regarding Claim 32, Sethi, Thai, and Hu teach the system of claim 15, wherein the altered blood pressure value corresponds to a specific time, and wherein processing circuitry is configured to determine the value indicative of the autoregulation status of the patient based on the altered blood pressure value and the oxygen saturation signal without sensing blood pressure at the reference site at the specific time (See Claim 15 Rejection, at the reference site, doppler flow velocity is sensed, not blood pressure).
Regarding Claim 33, Sethi, Thai, and Hu teach the system of claim 15, and Thai further teaches wherein the processing circuitry is configured to determine the altered blood pressure by at least transforming a timing of one or more positions of a waveform of the blood pressure signal to a corresponding one or more positions of a waveform of the blood pressure of the patient at the reference site (See Claim 15 Rejection, [0010] “determining a corrected diastolic and systolic blood pressure at the carotid artery as a function of the height difference, wherein 1 centimeter of height is equal to a drop of 0.77 mmHg in pressure; i) correlating the Doppler waveform signal peak of maximum blood flow velocity to the corrected systolic blood pressure and the Doppler waveform signal trough of end diastolic minimum velocity to the corrected diastolic blood pressure;” correlates the timing of the peaks in the altered blood pressure values to match that of blood flow at the reference site).

Regarding Claim 29, while Sethi teaches a non-transitory computer readable storable medium comprising instructions (Abstract, Fig. 1, [0022]) that, when executed, cause processing circuitry to: 
receive a blood pressure signal indicative of a blood pressure of a patient at an acquisition site and an oxygen saturation signal indicative of an oxygen saturation of the patient (Abstract, controller / processing circuitry receives blood pressure and oxygen saturation, [0011]); 
determine a value indicative of the autoregulation status of the patient based on the blood pressure value and the oxygen saturation signal (Abstract, “The autoregulation status signal is based, at least in part, on a relationship between the measured blood pressure and the measured oxygen saturation.”); and 
provide a signal indicative of the autoregulation status of the patient to an output device ([0017]),
	Sethi fails to teach 
determine an altered blood pressure value indicative of a reference blood pressure of the patient at a reference site based on the blood pressure signal, wherein the reference site is a femoral artery or in a brain of the patient; and 
determining autoregulation with the altered blood pressure value.
	However Thai teaches a method of non-invasive monitoring of blood pressure (Abstract) wherein an altered blood pressure value indicative of a reference blood pressure of the patient at a reference site may be determined, wherein the reference site is a femoral artery or in a brain of the patient ([0010] reference site is carotid artery, from measured distal limb blood pressure as acquisition site). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alter the blood pressure of Sethi to reflect carotid or middle cerebral artery as taught by Thai as autoregulation specifically attempts to balance blood flow and blood pressure at the brain (Sethi: [0002]).
Yet their combined efforts fail to teach determining an altered blood pressure value indicative of an unmeasured reference blood pressure value of the patient.
However Hu teaches a brain pressure estimation technique (Abstract) where an unmeasured reference brain pressure is determined by altering a measured blood pressure value ([0093]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the alteration in Thai without continuing to measure cerebral pressure for the determination of an altered blood pressure as Hu teaches that the mapping of acquisition blood pressure to brain pressure should enable a purely noninvasive evaluation of pressure at a future estimation time.

Claim(s) 5, 7, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sethi in view of Thai and further in view of Hu and further in view of Addison et al (US 2017/0000395) (“Addison”).
Regarding Claim 5, while Sethi, Thai, and Hu teach the method of claim 1, their combined efforts fail to teach wherein determining the altered blood pressure comprises determining a relationship between the acquisition blood pressure and the reference blood pressure using a population-based model based on a predetermined association between a first set blood pressures at the acquisition site and a second set blood pressures at the reference site. 
However Addison teaches an autoregulation monitoring (Abstract, [0026], Fig. 4) and further teaches that parameters may be evaluated by a population-based relationship ([0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alter the blood pressure of Sethi as taught by Thai and utilize a population-based model as taught by Addison as a teaching to standardize the algorithm used by Thai, shown to work in an autoregulation-based monitoring, for more consistent results across trials of blood pressure alteration.
Regarding Claim 7, while Sethi, Thai, and Hu teach the method of claim 1, their combined efforts fail to teach wherein determining the altered blood pressure comprises determining a relationship between the acquisition blood pressure and the reference blood pressure using a finite element model based on a plurality of finite elements configured to model an association between a first blood pressure of the patient at the acquisition site and a second blood pressure of the patient at the reference site.  
However Addison teaches an autoregulation monitoring (Abstract, [0026], Fig. 4) and further teaches that parameters may be evaluated by a population-based relationship ([0026]) or finite element model ([0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alter the blood pressure of Sethi as taught by Thai and utilize a finite element model as taught by Addison as a teaching to standardize the algorithm used by Thai, shown to work in an autoregulation-based monitoring, for more consistent results across trials of blood pressure alteration.

Regarding Claim 20, while Sethi, Thai, and Hu teach the system of claim 15, their combined efforts fail to teach wherein the processing circuitry is configured to determine the altered blood pressure by at least determining a relationship between the acquisition blood pressure and the reference blood pressure using a population-based model based on a predetermined association between a first set blood pressures at the acquisition site and a second set blood pressures at the reference site.  
However Addison teaches an autoregulation monitoring (Abstract, [0026], Fig. 4) and further teaches that parameters may be evaluated by a population-based relationship ([0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alter the blood pressure of Sethi as taught by Thai and utilize a population-based model as taught by Addison as a teaching to standardize the algorithm used by Thai, shown to work in an autoregulation-based monitoring, for more consistent results across trials of blood pressure alteration.
Regarding Claim 21, while Sethi, Thai, and Hu teach the system of claim 15, their combined efforts fail to teach wherein the processing circuitry is configured to determine the altered blood pressure by at least determining a relationship between the acquisition blood pressure and the reference blood pressure using a finite element model based on a plurality of finite elements configured to model an association between a first blood pressure of the patient at the acquisition site and a second blood pressure of the patient at the reference site.  
However Addison teaches an autoregulation monitoring (Abstract, [0026], Fig. 4) and further teaches that parameters may be evaluated by a population-based relationship ([0026]) or finite element model ([0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alter the blood pressure of Sethi as taught by Thai and utilize a finite element model as taught by Addison as a teaching to standardize the algorithm used by Thai, shown to work in an autoregulation-based monitoring, for more consistent results across trials of blood pressure alteration.

Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sethi in view of Thai and further in view of Hu and further in view of Euliano et al (US 2012/0215081) (“Euliano”).
Regarding Claim 6, while Sethi, Thai, and Hu teach the method of claim 1, their combined efforts fail to teach wherein determining the altered blood pressure value comprises determining a relationship between the acquisition blood pressure and the reference blood pressure using a neural network algorithm comprising a plurality of nodes, at least some of the nodes having node parameters, by: 
inputting at least a first blood pressure of the patient at the acquisition site into the neural network algorithm; 
iteratively evaluating outputs of the neural network algorithm, wherein the outputs comprise a second blood pressure of the patient at the reference site;
iteratively modifying at least one of the node parameters based on the evaluation of the outputs of the neural network algorithm; and 
determining the altered blood pressure value based on the modified neural network algorithm.  
However Euliano teaches a medical device for estimating a parameter (Abstract, [0055] patient effort) and further teaches performing this by a neural network algorithm ([0055] Fig 4, plurality of nodes in hidden layers 32) comprising:
Inputting a first data into the neural network algorithm (Fig. 4, input layer 30);
Iteratively evaluating outputs of the neural network algorithm (Fig. 4, hidden layer 32, [0056] “The input is applied to the neural network, the neural network passes the data through its hierarchical structure, and an output is created. This network output is compared with the desired output corresponding to that input and an error is calculated.”);
Iteratively modifying at least one of the node parameters based on the evaluation of the outputs of the neural network algorithm (Fig. 4, hidden layer 32, [0056] “This error is then used to adjust the weights of the system so that the next time that particular input is applied to the system the network output will be closer to the desired output.”)
determining an estimated output parameter based on the modified neural network algorithm ([0055] output layer 34, [0056]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a neural network training of Euliano to create the algorithm for altering blood pressure as taught by Thai as a teaching to standardize the algorithm used by Thai for more consistent results across trials of blood pressure alteration.

Regarding Claim 19, while Sethi, Thai, and Hu teach the system of claim 15, their combined efforts fail to teach wherein the processing circuitry is configured to determine the altered blood pressure by at least determining a relationship between the acquisition blood pressure and the reference blood pressure using a neural network algorithm comprising a plurality of nodes, at least some of the nodes having node parameters, wherein the processing circuitry is configured to determine the relationship between the acquisition blood pressure and the reference blood pressure using the neural network algorithm by at least: 
inputting at least a first blood pressure of the patient at the acquisition site to the neural network algorithm; 
iteratively evaluating outputs of the neural network algorithm, wherein the outputs comprise a second blood pressure of the patient at the reference site; 
iteratively modifying at least one of the node parameters based on the evaluation of the outputs of the neural network algorithm; and 
determining the altered blood pressure value based on the modified neural network algorithm.  
However Euliano teaches a medical device for estimating a parameter (Abstract, [0055] patient effort) and further teaches performing this by a neural network algorithm ([0055] Fig 4, plurality of nodes in hidden layers 32) comprising:
Inputting a first data into the neural network algorithm (Fig. 4, input layer 30);
Iteratively evaluating outputs of the neural network algorithm (Fig. 4, hidden layer 32, [0056] “The input is applied to the neural network, the neural network passes the data through its hierarchical structure, and an output is created. This network output is compared with the desired output corresponding to that input and an error is calculated.”);
Iteratively modifying at least one of the node parameters based on the evaluation of the outputs of the neural network algorithm (Fig. 4, hidden layer 32, [0056] “This error is then used to adjust the weights of the system so that the next time that particular input is applied to the system the network output will be closer to the desired output.”)
determining an estimated output parameter based on the modified neural network algorithm ([0055] output layer 34, [0056]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a neural network training of Euliano to create the algorithm for altering blood pressure as taught by Thai as a teaching to standardize the algorithm used by Thai for more consistent results across trials of blood pressure alteration.

Claim(s) 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sethi in view of Thai and further in view of Hu and further in view of Addison et al (US 2016/0324425) (“Addison 2”) as noted in Applicant IDS dated 5/10/2019.
Regarding Claim 11, while Sethi, Thai, and Hu teach the method of claim 1, their combined efforts fail to teach wherein determining the value indicative of the autoregulation status of the patient comprises determining at least one of a lower limit of autoregulation or an upper limit of autoregulation based on the altered blood pressure value. 
	However Addison 2 teaches a method of autoregulation monitoring (Abstract) comprising determining at least one of a lower limit of autoregulation or an upper limit of autoregulation based on a blood pressure value ([0015]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine at least one of a lower limit of autoregulation or an upper limit of autoregulation based on the altered blood pressure value as Addison 2 teaches that the ranges may be patient specific and thus will contextualize the upper and lower limits of a specific patient, and optimize the timing of an intervention.

Regarding Claim 25, while Sethi, Thai, and Hu teach the system of claim 15, their combined efforts fail to teach wherein the processing circuitry is configured to determine the value indicative of the autoregulation status of the patient by at least determining at least one of a lower limit of autoregulation or an upper limit of autoregulation based on the altered blood pressure value.  
	However Addison 2 teaches a method of autoregulation monitoring (Abstract) comprising determining at least one of a lower limit of autoregulation or an upper limit of autoregulation based on a blood pressure value ([0015]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine at least one of a lower limit of autoregulation or an upper limit of autoregulation based on the altered blood pressure value as Addison 2 teaches that the ranges may be patient specific and thus will contextualize the upper and lower limits of a specific patient, and optimize the timing of an intervention.

Response to Arguments
Applicant’s amendments and arguments filed 6/22/2022 with respect to the 35 USC 101 rejections have been fully considered, and are persuasive. Applicant’s argument upon the incorporation of the improvement of judging autoregulation by an estimate of a carotid or middle cerebral artery by alteration from an acquisition site from claims 14 and 28 into the independent claims.
Applicant’s amendments and arguments filed 6/22/2022 with respect to the 35 USC 103 rejections of Claims 1, 15, and 29 have been fully considered, and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sethi, Thai, and Hu.
Consequently, claims 2-14, 16-28, and 30-33 remain rejected due to their dependency on rejected independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791